3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/18/2020.

	The status of the claims is as follows:
		Claims 1-9 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statements dated 9/18/2020, 11/20/2020, and 8/23/2021 have been considered and copies have been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (2004/0154227 A1).
2} with the drum housing (76) located along a bottom portion of the rail (81) with the dram housing having a wall section (77 and 78 in Figure 10) and a contact surface (element 79 contacts the upper surface of the drum housing and has a shape along the outer surface of the wall section that coincides with the carrier plate (70) [Claims 3 and 7] with the wall section having a “plate shape” with a predetermined thickness in a radial direction of the drum/drum housing (76) [Claims 4 and 8-9], wherein as the window (11) is moved between open and closed positions, the carrier plate (70) has a lower surface which contacts an upper shaped surface of the drum housing which housed a drum connected to a motor (M) that allows the window to be moved between positions and the surfaces allows the carrier plate (70) and the drum housing to be in total contact when the window (11) is moved to the fully opened position [Claims 1 and 5-6].


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634